Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 01, 2015

The Court of Appeals hereby passes the following order:

A16A0107. MARKEL OWENS v. THE STATE.

      Markel Owens pled guilty to armed robbery and several other offenses in June
2014. He later filed a pro se motion to withdraw his guilty pleas, which the trial court
denied in two orders, the latest of which was entered on October 13, 2014. Owens
filed a pro se notice of appeal on November 18, 2014. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order from which an appeal is sought. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because
Owens filed his notice of appeal 36 days after entry of the order he seeks to appeal,
it is untimely.    Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             10/01/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.